UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4921
ERIC TYRONE JUDKINS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Jerome B. Friedman, District Judge.
                           (CR-10-42-1)

                      Submitted: June 19, 2002

                       Decided: July 2, 2002

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William P. Robinson, Jr., ROBINSON, NEELY & ANDERSON,
Norfolk, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Matthew W. Hoffman, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.
2                      UNITED STATES v. JUDKINS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Eric Tyrone Judkins pleaded guilty to one count of possession with
intent to distribute cocaine base. In his plea agreement, Judkins
reserved his right to appeal the denial of his motion to suppress evi-
dence seized incident to a traffic stop. We conclude that the traffic
stop was valid under the Fourth Amendment, and we therefore affirm.

   At the suppression hearing, Darren Flythe, a detective in Newport
News, Virginia, testified that he was riding in an unmarked police car
with two other officers when he observed a pink Mazda van. Another
officer remarked that he had heard that a van matching that descrip-
tion was connected to the Pagans, an outlaw motorcycle gang, and
was being used to transport drugs between Newport News and Wind-
sor, Virginia. Flythe called in the van’s tag number. The dispatcher
checked motor vehicle records and informed Flythe that the tags
belonged to a white Mazda van. Flythe testified that it was his under-
standing that it is a violation of Virginia’s traffic laws to incorrectly
identify the color of a vehicle when registering the vehicle with the
Department of Motor Vehicles. Further, he stated that he had previ-
ously stopped other vehicles because the color was incorrectly identi-
fied. Additionally, Flythe testified that, based on his experience, the
occupants of vehicles bearing license plates that are registered to dif-
ferent vehicles often are involved in criminal activity.

   Flythe called for back-up. Marked vehicles came to the scene, and
at least one marked police car activated its emergency lights. Judkins,
who was driving the pink van, pulled over for several seconds, then
sped away. Ultimately, he and his passenger bailed out of the van and
were apprehended. Judkins moved to suppress evidence seized during
the ensuing search.

   The district court denied the motion to suppress. The court found
that Flythe had reason to believe that Judkins had committed a traffic
                       UNITED STATES v. JUDKINS                       3
infraction and that the stop was justified under the Fourth Amend-
ment.

   We review de novo the ultimate ruling on a suppression motion
and review factual findings underlying that ruling for clear error.
United States v. Simons, 206 F.3d 392, 398 (4th Cir. 2000). Applying
the principles of Terry v. Ohio, 392 U.S. 1 (1968), we conclude, based
on a totality of the circumstances, that the stop at issue here was con-
sistent with the Fourth Amendment. We note in particular that Flythe
reasonably believed that the color of the van was improperly regis-
tered, in violation of Va. Code Ann. § 46.2-604 (Michie Supp. 2001),
and that this constituted an infraction of Virginia law, see Va. Code
Ann. § 46.2-113 (Michie 1998), warranting the initiation of a Terry
stop. See United States v. Hassan El, 5 F.3d 726, 730 (4th Cir. 1993).
We conclude that the district court correctly denied the suppression
motion.

   We accordingly affirm the conviction. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED